EDWARDS, Judge.
Plaintiff, Joseph J. Pirosko, d/b/a Piros-ko Enterprises and Career Personnel Services, brought suit against Dale Bigner on the ground that Bigner, having been provided with a job, failed to pay the fees owed under a contract existing between Pirosko and Bigner. From a judgment condemning defendant to pay $360.00 in fees, seven percent interest, twenty-five percent attorney fees and all costs, Bigner appeals.
A review of the record indicates that Bigner, seeking employment, entered into a contract with plaintiff. On October 26, 1978, Bigner accepted an “introduction card” from plaintiff putting defendant in contact with W. R. Engineering, with whom defendant subsequently accepted employment. Under their contract, defendant owed Pirosko $360.00 in employment fees.
Appellant’s contention that he never accepted the “introduction card” is without merit. Initially, defendant admitted to having signed for the card. In later testimony, he tried to recant. The trial court made a reasonable judgment of credibility with which we agree.
Appellant also urges that the written contract between himself and plaintiff does not control unless employment at a salary of $800.00 per month was accepted. There is no merit to this contention since the original contract only noted that defendant desired a salary of $800.00 per month. Appellant freely chose to accept a salary of $500.00 per month.
That appellant had sought employment with W. R. Engineering prior to the introduction from Pirosko is of no moment since provision eight of the contrary clearly states:
“My acceptance of your introduction takes precedence over any previous application I may have filed with an employer.”
Appellant’s post-trial exceptions of no cause of action and no right of action are without value.
For the foregoing reasons, the judgment appealed from is affirmed. All costs, both trial and appellate, are to be paid by Dale Bigner.
AFFIRMED.